EXHIBIT 10.1

CONSULTANCY AGREEMENT

MICHAEL T. PORTACCI

This Consultancy Agreement (“Agreement”) is entered into by and between CHSPSC,
LLC a Delaware limited liability company (“CHSPSC”), and Michael T. Portacci
(“Consultant”).

1. Work to Be Performed. It is necessary and/or advisable to promote the
interests of CHSPSC and associated entities that the Consultant provides ongoing
consulting services related to matters of administration, healthcare operations,
healthcare management and other assignments as requested by Wayne T. Smith,
Chairman and Chief Executive Officer (“Smith”), and/or his designee. Consultant
is not entitled to this Consultancy but for this offer by CHSPSC.

2. Term of Agreement. The services called for under this Agreement shall
commence on December 4, 2017, and extend through March 31, 2020. The hours
worked on a daily or weekly basis shall be as mutually agreed upon between
Consultant and CHSPSC, but shall in no event require Consultant to work, on
average, more than eight hours per week. The Agreement may be terminated by
CHSPSC or by Consultant at any time upon 30 days written notice to either party.

3. Terms of Payment. From December 4, 2017 to November 30, 2019, CHSPSC shall
pay Consultant a gross amount of $12,500 per month. Each monthly installment
shall be paid, in arrears, on the 1st business day of each month following the
month of service. The timing and amount of any payments are subject to any
deductions pursuant to Section 7. From December 1, 2019 to March 31, 2020, no
additional payments shall be made to Consultant by CHSPSC, other than those
already made, for any services provided under this Agreement.

4. Reimbursement of Expenses. CHSPSC shall reimburse Consultant for any
reasonable expenses paid or incurred by Consultant while traveling on behalf of
CHSPSC. However, no expense shall be incurred on behalf of or paid or reimbursed
by CHSPSC unless approved in advance by CHSPSC.

5. Payroll Taxes. CHSPSC shall neither pay nor withhold federal, state, or local
income tax or payroll tax of any kind on behalf of Consultant or the employees
of Consultant. Consultant shall not be treated as an employee for the services
performed hereunder for federal, state, or local tax purposes.

6. Workers’ Compensation. As an independent contractor, Consultant is not
eligible for workers’ compensation coverage.

7. Independent Contractor Status; Post Employment Vesting and Benefits.
Consultant expressly represents and warrants to CHSPSC that Consultant (i) is
not and shall not be construed to be an employee of CHSPSC and that Consultant’s
status shall be that of an independent contractor for which Consultant is solely
responsible for his actions and inactions, (ii) shall not act as an employee or
agent of CHSPSC, and (iii) is not authorized to enter into contracts or
agreements on behalf of CHSPSC or to otherwise create obligations or liabilities
of CHSPSC to third parties.



--------------------------------------------------------------------------------

Consultant was an employee of CHSPSC through December 1, 2017, and as such
participated in certain benefit arrangements. The parties acknowledge and agree
that as long as this Agreement shall remain in effect as provided in Section 2
of this Agreement, Consultant shall continue to vest in any previously granted
options and/or restricted stock in Community Health Systems, Inc. in accordance
with the vesting schedule applicable to any such options or restricted stock at
the time of grant and as amended and approved under this Consultancy Agreement.

As to Consultant’s medical/health insurance, CHSPSC agrees that Consultant and
his current spouse may continue to enroll, through June 30, 2019, in
medical/health insurance benefits sponsored by CHS/Community Health Systems,
Inc. offered to CHSPSC employees located in Franklin, Tennessee by paying, from
and after January 1, 2018 through June 30, 2019, the monthly premium amount
charged by CHSPSC to its employees who elect “employee and spouse” group health
coverage. Consultant acknowledges that this retiree benefit will be taxable to
Consultant and that the amount of income assigned to this benefit shall be the
difference between the COBRA rate, as determined from time to time, and the
premiums paid by Consultant. Consultant may continue until the first to occur of
(i) becoming eligible for enrollment in the Medicare program, (ii) becoming
eligible to participate in a government (state or federal) sponsored program
that has at least comparable benefits and/or can be purchased at comparable cost
as the benefits made available hereunder, or (iii) reaches age 65.

8. Background Checks. Consultant agrees that implementation of this Agreement
may require additional background checks (e.g. regulatory databases, criminal)
at the discretion of CHSPSC. Consultant further agrees to any authorizations
that are required by CHSPSC to perform any background checks.

9. Confidential Matters and Proprietary Information. Consultant recognizes that
during the course of performance of the Agreement, he/she may acquire knowledge
of confidential business information and/or trade secrets (“confidential
information”). Consultant agrees to keep all such confidential information in a
secure place and not to publish, communicate, use, or disclose, directly or
indirectly, for his/her own benefit or for the benefit of another, either during
or after performance of the Agreement, any such confidential business
information or trade secrets. Upon termination or expiration of this Agreement,
Consultant shall deliver all records, data, information, and other documents
produced or acquired during the performance of this Agreement, and all copies
thereof, to CHSPSC. Such material shall remain the property of CHSPSC. This
obligation of confidentiality shall not apply to information that is available
to the Consultant from third parties on an unrestricted basis. Consultant will
notify CHSPSC immediately upon receipt of any subpoena or other legal process.

 

Page 2 of 5



--------------------------------------------------------------------------------

10. Covenant Not to Compete; Conflicts of Interest. Consultant hereby covenants
and agrees with CHSPSC that commencing on the date hereof and continuing through
the term of this Agreement, Consultant will not, unless waived by the Chairman
and Chief Executive Officer in his sole discretion, or designee, directly or
indirectly, anywhere in the United States:

(a) Accept an offer of employment, serve as a consultant in a same or similar
capacity as his/her current or previous position(s) with CHSPSC, or act as an
agent for or as an officer, director, employee, or other representative of any
hospital, medical center, network, healthcare system or other healthcare
providers or facilities located within fifty (50) miles of a facility or
business that competes with CHSPSC or any other CHS affiliates or with any
contractor, supplier, or vendor to CHSPSC or any other CHS affiliate;

(b) Interfere with, solicit, disrupt, or attempt to disrupt any past, present,
or prospective relationship, contractual or otherwise, between CHSPSC (or any
other CHS affiliate) and any physician, supplier, or employee of CHSPSC (or any
other CHS affiliate);

(c) Employ, solicit for employment, or advise or recommend to any other person
that they employ or solicit for employment, any employee of CHSPSC (or any other
CHS affiliate); or

(d) Discuss with any hospital, medical center, network, healthcare system or
other healthcare providers or facilitates, the present or future availability of
services or products by a business, if Consultant has or expects to acquire a
proprietary interest in such business or is or expects to be an executive,
officer, or director of such business, where such services or products are
competitive with the services or products of CHS or any affiliated entities.

In connection with the foregoing provisions of this Section 10, Consultant
represents that the limitations set forth herein are reasonable and properly
required for the adequate protection of CHSPSC. If a judicial determination is
made that any of the provisions of this Section 10 constitutes an unreasonable
or otherwise unenforceable restriction against Consultant, the parties hereto
hereby agree that any judicial authority construing this Agreement shall modify
Section 10 hereof to the extent necessary to protect CHSPSC’s interests, in
accordance with Section 13(c). The time period during which the prohibitions set
forth in this Section 10 shall apply shall be tolled and suspended as to
Consultant for a period equal to the aggregate quantity of time during which
Consultant violates such prohibitions in any respect.

 

Page 3 of 5



--------------------------------------------------------------------------------

11. Reports. Consultant, when directed, shall provide written reports with
respect to the services rendered thereunder.

12. Liability and Indemnification. Consultant agrees to indemnify, hold
harmless, and defend CHSPSC for, from, and against any claims, demands, actions,
settlements, judgments, costs, or damages, including reasonable attorneys’ fees
and court costs, arising out of or related to this Agreement to the extent such
claims, demands, actions, settlements, judgments, costs, or damages relate to
the gross negligence or intentional misconduct of Consultant, his/her agents,
representatives, and employees. This provision shall apply during the term of
this Agreement and shall survive the termination of this Agreement.

13. Miscellaneous.

(a) Entire Agreement. Except for any award agreements evidencing grants of any
options or restricted stock in Community Health Systems, Inc. referred to in
Section 7, this Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior oral or
written agreements, if any, between the parties. Neither party has made any
representations that are not contained in this Agreement.

(b) Amendment. This Agreement may be amended only in writing by an agreement of
the parties signed by Consultant and CHSPSC and identified as an amendment to
this Agreement.

(c) Severability. If any provision or part of any provision of this Agreement is
deemed to be unenforceable by a court of competent jurisdiction, then the
parties agree that such provision shall be severed from the Agreement and the
remainder of the Agreement shall remain in full force and effect. The parties
further agree that, to the extent a court of competent jurisdiction deems any
provision of this Agreement unenforceable, such court shall have the power to
modify the terms of the Agreement by adding, deleting, or changing in its
discretion any language necessary to make such provision enforceable to the
maximum extent permitted by law, and the parties expressly agree to be bound by
any such provision as reformed by the court.

(d) Waiver. No waiver of any provisions of this Agreement shall be effective
unless the waiver is in writing and duly executed by Consultant and an Officer
of CHSPSC.

(e) Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors, and assigns; provided, however, that
Consultant shall not have the right to assign this Agreement to any other party.

(f) Choice of Law and Venue. This Agreement shall be governed by Tennessee law
without regard to the application of the conflicts-of-interest laws of the State
of Tennessee or any other jurisdiction and without the benefit of any rule of
construction under which a contract is construed against the drafter. Venue for
any action arising out of or related to this Agreement shall lie with the courts
of competent jurisdiction located in Williamson County, Tennessee, and/or, if
jurisdiction lies therein, the United States District Court for the Middle
District of Tennessee, and Consultant agrees to submit to the jurisdiction of
such courts and waives any defense of lack of personal jurisdiction and any
right to jury trial.

 

Page 4 of 5



--------------------------------------------------------------------------------

(g) References. The heading and caption references of this Agreement are
provided for convenience only and are intended to have no effect in construing
or interpreting this Agreement. References to the male gender shall include
references to the female gender and vice versa, as applicable according to the
context; references to the singular tense shall include references to the plural
tense and vice versa, as applicable according to the context.

(h) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original document and all of which, taken
together, shall be deemed to constitute a single original document.

(i) Notices. Any notice or other communications under this Agreement shall be in
writing, signed by the party making the same, and shall be delivered personally
or sent by certified or registered mail, postage prepaid, as follows:

 

  If to Consultant:    Michael T. Portacci      [Address on file]   If to
CHSPSC:    CHSPSC, LLC     

Attention: General Counsel

4000 Meridian Boulevard

Franklin, TN 37067

All such notices shall be deemed given on the date personally delivered or, if
mailed, three days after the date of mailing.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of this 1st day of December, 2017.

 

CONSULTANT     CHSPSC, LLC /s/ Michael T. Portacci     By:    /s/ Wayne T. Smith
Michael T. Portacci       Wayne T. Smith       Chairman and Chief Executive
Officer

For convenience, this Agreement may be signed and electronically transmitted
between the

Parties and be as effective as a signed, paper agreement.

 

Page 5 of 5